DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered. 
Claim Status
An amendment, filed 6/1/2021, is acknowledged.  Claim 1 is amended.  No new matter is present.  Claims 1-5 and 8-9 are currently pending, Claims 8-9 are withdrawn.
Attempts to contact Applicant to resolve the following matters by Examiner’s Amendment were not successful.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 requires a minimum content of Si of 1.0% and a minimum content of Al of 0.53%, thus requiring a minimum total of Si +Al of 1.53%; however, the claims also requires, in line 5 “1.5% ≤ Si + Al ≤ 2.5%” which requires a total of Si+Al below that of the individual ranges. As a result, the scope of the contents of Al and Si in the composition are indefinite.  Claims 2-5 are indefinite based on their dependency.
The Examiner suggests amending Claim 1, line 5 as follows: “Fe and other inevitable impurities, and 1.53% ≤ Si + Al ≤ 2.5%, and”.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a hot-rolled steel plate with a composition as recited in Claim 1, a tensile strength of 800-900 MPa, yield strength of ≥ 390 MPa, elongation of > 20%, impact energy at -20 C of > 100 J, and wherein the steel plate has a microstructure consisting of bainitic ferrite and 13% or more residual austenite.  Closest prior art Murakami teaches a steel plate with a tensile strength of 1180 MPa or more, and therefore teaches away from the claimed invention.  As a result, the rejection under 35 U.S.C. 103 over Murakami is withdrawn in view of Applicant’s amendments to the claims.
Rejoinder
If Claim 1 is amended to overcome the rejection under 35 U.S.C. 112(b), Claims 8 and 9, directed to the process of making or using the product of Claim 1, currently withdrawn from consideration as a result of a restriction requirement, would be eligible for rejoinder if rewritten or amended to be consistent with the claimed subject matter of Claim 1.

Claim 8, lines 8-9: “O: Claim 1, line 5 is amended as follows: “Fe and other inevitable impurities, and 1.53% ≤ Si + Al ≤ 2.5%, and”
 0.03%, and the balance Fe and other inevitable impurities, and 1.53% ≤ Si + Al ≤ 2.5%;”
Claim 8, line 19: “strength and high-toughness steel plate with a tensile strength of 800-900 MPa.”
Claim 9, lines 3-4: “of the steel plate obtained by the manufacturing method consists of bainitic ferrite and 13.0% or more residual austenite.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN A HEVEY/               Primary Examiner, Art Unit 1735